21-6137
     Musthafa v. Garland
                                                                             BIA
                                                                       Navarro, IJ
                                                                     A208 097 184
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RAYMOND J. LOHIER, JR.,
 9            WILLIAM J. NARDINI,
10            EUNICE C. LEE,
11                 Circuit Judges.
12   _____________________________________
13
14   MOHAMED IRFAN SHAHUL HAMEED
15   MUSTHAFA,
16             Petitioner,
17
18                     v.                                  21-6137
19                                                         NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Visuvanathan Rudrakumaran,Esq.,
26                                     Law Office of Visuvanathan
27                                     Rudrakumaran, New York, NY.
28
 1   FOR RESPONDENT:           Brian Boynton, Acting Assistant
 2                             Attorney General; Anna E. Juarez,
 3                             Senior Litigation Counsel; Evan P.
 4                             Schultz, Trial Attorney, Office of
 5                             Immigration Litigation, United
 6                             States Department of Justice,
 7                             Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Mohamed Irfan Shahul Hameed Musthafa, a native

13   and citizen of Sri Lanka, seeks review of a February 11, 2021,

14   decision of the BIA affirming a March 9, 2018, decision of an

15   Immigration Judge (“IJ”) denying his application for asylum

16   and withholding of removal. 1       In re Mohamed Irfan Shahul

17   Hameed Musthafa, No. A 208 097 184 (B.I.A. Feb. 11, 2021),

18   aff’g No. A 208 097 184 (Immigr. Ct. N.Y. City Mar. 9, 2018).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history.

21       We construe the Government’s motion for summary denial

22   as its brief because Musthafa has filed his brief, and we



     1 The IJ granted withholding and deferral of removal under the
     Convention Against Torture, and the BIA did not disturb that
     ruling.
                                     2
1    review      the    petition         on    its       merits.    See    United       States

2    v. Davis, 598 F.3d 10, 13–14 (2d Cir. 2010) (holding that

3    summary         denial    is   “a    rare       exception”     limited        to   “truly

4    frivolous” appeals).                Musthafa argues that the agency erred

5    in declining to consider asylum and withholding of removal

6    based      on    religion      and       imputed        political    opinion       and   in

7    declining to remand to permit him to present new evidence of

8    increased tensions between Buddhists and Muslims.

9          I.        Asylum and Withholding of Removal

10         An applicant for asylum and withholding of removal has

11   the     burden      of    showing         past       persecution     or   a    fear      of

12   persecution         “on    account        of”       a   protected    ground,       “race,

13   religion, nationality, membership in a particular social

14   group, or political opinion.”                           8 U.S.C. §§ 1101(a)(42),

15   1158(b)(1)(B)(i), 1231(b)(3)(A).

16         The crux of Musthafa’s arguments on appeal concerns

17   whether the BIA properly deemed his claims for asylum based

18   on religion and imputed political opinion waived. When the

19   BIA has held a claim waived, “this Court’s review is limited

20   to whether the BIA erred in deeming the argument waived.”

21   Prabhudial v. Holder, 780 F.3d 553, 555–56 (2d Cir. 2015).


                                                     3
 1        “[A]liens—like all other parties to litigation—are bound

 2   by the concessions of freely retained counsel.”                Hoodho v.

 3   Holder, 558 F.3d 184, 192 (2d Cir. 2009). At his hearing

 4   before the IJ, Musthafa, through counsel, stated that he had

 5   no evidence to support a religious persecution claim, that he

 6   was not raising a political opinion claim, and that he wanted

 7   to   brief    claims   based   on       particular    social     groups.

 8   Accordingly, the BIA did not err in concluding that he failed

9    to raise religion and political opinion claims before the IJ.

10   Musthafa’s    subsequent   assertion       in   his   written    closing

11   submission that he merited relief based on imputed political

12   opinion did not relieve him of his prior concession. Id. at

13   192 (noting that only “‘egregious circumstances’ can free an

14   alien from his attorney’s admissions”).           On this record, the

15   BIA reasonably determined that Musthafa had abandoned claims

16   based on religion and political opinion.          See Prabhudial, 780

17   F.3d at 555 (“[W]e conclude that where the agency properly

18   applies its own waiver rule and refuses to consider the merits

19   of an argument that was not raised before the IJ, we will not

20   permit   an   end   run    around       those   discretionary     agency

21   procedures by addressing the argument for the first time in


                                         4
 1   a petition for judicial review.”).

 2       II. Motion to Remand

 3        We review a motion to remand for consideration of new

 4   evidence for abuse of discretion.        Li Yong Cao v. Dep’t of

 5   Justice, 421 F.3d 149, 157 (2d Cir. 2005).         The agency has

 6   broad discretion to deny a motion to remand grounded in new

 7   evidence and may do so, as relevant here, if the movant fails

 8   to meet “the heavy burden of demonstrating a likelihood that

9    the new evidence presented would alter the result in the

10   case.”   Id. at 156 (quotation marks omitted).

11       Musthafa, who is Muslim, argues that evidence of Buddhist

12   attacks on Muslims that occurred in Sri Lanka after his 2018

13   merits   hearing   warranted    remand   because   those   attacks

14   escalated religious tensions in the country and Musthafa had

15   been harassed on account of his religion in the past.          But

16   Musthafa’s new evidence reflected that Buddhist militantism

17   against the Muslim minority began surging in 2009, long before

18   his 2018 merits hearing.       On this record, the BIA did not

19   abuse its discretion by concluding that the events in 2019

20   represented a continuation of tensions between Muslims and

21   Buddhists and that remand was not warranted because Musthafa


                                      5
 1   could    have,   but     did   not,    press     a   claim    of    religious

 2   persecution before the IJ.            See Kaur v. BIA, 413 F.3d 232,

 3   233 (2d Cir. 2005) (an abuse of discretion may be found when

 4   the     BIA   decision     “provides        no   rational         explanation,

 5   inexplicably departs from established policies, is devoid of

 6   any   reasoning,    or    contains        only   summary     or    conclusory

 7   statements”).

 8         For the foregoing reasons, we construe the Government’s

9    motion for summary denial as its brief and DENY the petition

10   for review.      All other pending motions and applications are

11   DENIED and stays VACATED.

12                                     FOR THE COURT:
13                                     Catherine O’Hagan Wolfe,
14                                     Clerk of Court




                                           6